Citation Nr: 0922838	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-12 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right hand.  

2.  Entitlement to service connection for residuals of a left 
foot injury, including traumatic arthritis.  

3.  Entitlement to service connection for a lower spine 
disability.  

4.  Entitlement to service connection for a pulmonary 
disorder, including residuals of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from January 1948 to August 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The issue of entitlement to service connection for residuals 
of a left foot injury, including traumatic arthritis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's arthritis of the right hand is not the 
result of disease or injury during his active service.  

2.  The Veteran does not have a lower spine disability as the 
result of disease or injury during his active service.  

3.  The Veteran has emphysema as the result of asbestos 
exposure during his active service.  


CONCLUSIONS OF LAW

1.  Arthritis of the right hand was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  A lower spine disability was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

3.  Emphysema was incurred as the result of asbestos exposure 
during active military service.  38 U.S.C.A. §§ 101(16), 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO dated in September 2006 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
July 2007.  Thus, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  




Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  These 
include records from the United States Public Health Service 
(USPHS).  The Social Security Administration (SSA) reported 
that its medical records for the Veteran had been destroyed.  
The Veteran was informed in the April 2008 statement of the 
case and he submitted a copy of a June 1992 SSA disability 
award letter.  He explained that was the only record he had.  
It did not identify the disabling condition or provide any 
medical information.  The Veteran's available post-service 
treatment records have also been obtained.  The Veteran has 
had a VA examination and medical opinions have been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In this case, there is no competent medical evidence 
documenting any degree of arthritis during the first year 
after the Veteran completed his active service.  

Traumatic Arthritis of the Right Hand

The July 2007 RO decision granted service connection for 
status post tendon laceration, right ring finger.  The 
Veteran asserts that the arthritic changes found in his hand 
are also the result of that injury in service.  As a lay 
witness, the Veteran is competent to report what he actually 
experiences.  His report of continued hand symptoms is 
credible and service connection has been granted for the 
residuals of the injury in service.  However, he is not 
competent to distinguish his service-connected tendon 
laceration residuals and the arthritic changes in his hand.  
Therefore, there is no credible lay testimony connecting the 
arthritis to service or to a service-connected disability.  
See 38 C.F.R. § 3.159(a) (2008); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The service treatment records show the Veteran was 
hospitalized from mid-March 1952 to mid-April 1952.  He was 
admitted with a deep laceration on the back of his right 
hand.  It was a transverse laceration 3 centimeters long, 
severing the extensor tendon through the 3rd and 4th fingers.  
Laboratory and X-ray studies were normal.  A tenorrhaphy was 
done, suturing the ends of the severed tendons.  The hand was 
immobilized.  The sutures were later removed and the hand was 
found to be healing well.  The Veteran was treated with 
physiotherapy and good motion was restored to all fingers of 
the right hand.  The service treatment records do not show 
any further problems during service.  On examination for 
separation from service, in July 1952, the laceration was 
noted, along with a 1 inch scar on the dorsal surface of the 
right hand.  The upper extremities were otherwise normal.  

On VA examination in September 2002, the Veteran gave a 
history of tendon repair to the hand in service.  There were 
no pertinent findings or diagnoses.  

The report of a private orthopedic surgeon, S. H. C., M.D., 
is dated in August 2006.  X-ray studies of the hand revealed 
severe bone-on-bone arthritic changes of the carpometacarpal 
joint with early subluxation.  No other significant pathology 
was seen except for mild arthritic changes of the 
interphalageal joints.  Physical examination disclosed an old 
laceration across the 3rd and 4th metacarpal region, 
transversely about 1.5 to 2.0 centimeters.  Extensor function 
was fine.  He had full extension.  He also had full flexion, 
but tightness and discomfort where the old laceration was.  
The doctor expressed the opinion that the discomfort was from 
the old scar tissue.  There was no functional disability 
other than the discomfort.  

The Veteran's right hand was examined by VA in June 2007.  
The Veteran explained that he had sustained the laceration to 
the dorsum of his right hand, in the early 1950's, while 
cutting a pipe.  He complained of hypersensitivity over the 
laceration site and decreased strength in the long finger, as 
well as "arthritis like pain" in his hand.  Symptoms 
affected all fingers except the thumb.  Flare-ups were bought 
on by gripping, pushing, and weather changes.  On maximal 
flexion, the index, long, and little fingers could touch the 
proximal transverse crease of the hand, while the ring finger 
had a gap of less than an inch.  There was decreased strength 
for pushing and pulling with the right ring finger.  There 
was no decrease in dexterity.  X-ray studies revealed 
moderate degenerative changes at the base of the first 
metacarpal.  The visualized structures were otherwise 
unremarkable.  The impression was degenerative changes at the 
base of the first metacarpal.  The concluding diagnoses were 
degenerative joint disease of the right hand and status post 
tendon laceration of the right ring finger with residuals.  
The examiner expressed the opinion that the arthritis of the 
Veteran's right hand was not caused by or a result of the 
laceration to the dorsum of the right hand.  He explained 
that it was his clinical experience and expertise that a 
laceration to a tendon was not a direct cause of arthritis.  

Conclusion

The Veteran feels that the arthritic changes in his right 
hand are due to the injury in service.  However, his opinion 
as a lay witness is not persuasive.  The cause of a medical 
condition and whether one medical condition caused another 
are medical questions requiring the opinion of trained 
medical professionals.  In this case, the Veteran went to a 
private orthopedic surgeon, and the doctor noted the 
arthritic changes as well as the laceration residuals, but he 
did not connect them.  In fact there is no competent medical 
evidence connecting the arthritis to the laceration.  
Pursuant to its obligations under VCAA, the RO obtained a 
medical opinion and it was against a connection.  

The service treatment records show the right hand laceration 
was properly treated and full hand function returned.  Other 
than the scar, the hand was normal on separation examination.  
This is competent medical evidence against the claim.  
Thereafter, over 50 years passed without any competent 
medical evidence.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The recent VA examination resulted in a competent 
medical opinion against the claim.  These factors form a 
preponderance of evidence which outweighs the Veteran's lay 
opinion by a substantial margin.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Lower Spine Disability

The Veteran reports that, in approximately 1949, he slipped 
while descending steps.  He asserts that the fall damaged his 
back and he went to a hospital where he was treated with sitz 
baths.  The sitz baths are still part of his regime.  The 
Veteran's report that he continues to take sitz baths is 
credible.  However, as a lay witness, he is not competent to 
diagnosis his symptoms and consequently, there is no credible 
continuity of symptoms of the claimed lower spine condition.  
See 38 C.F.R. § 3.159(a); Espiritu, at 494-5; Grottveit, 
at 93.  

The service treatment records show that in January 1952, the 
Veteran sought an examination and treatment for a cyst on his 
spine.  He complained of localized coccyxgeal pain.  He was 
found to have a pilonidal cyst and sitz baths were 
recommended.  No further spine complaints were documented in 
service.  On examination for separation from service, in July 
1952, the Veteran's spine was reported to be normal.  

Thereafter, over 50 years passed without any competent 
medical evidence.  As noted above, evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, at 1333.  

The Veteran has recently been examined by several private and 
VA physicians, including an orthopedic surgeon.  None of them 
have reported any current spine disorder, or any current 
pilonidal cyst, or anything that could be construed as a 
current residual of the episode in service.  In the absence 
of competent evidence of a current disability, further 
development, such as VA medical examination or a medical 
opinion, is not warranted.  See 38 U.S.C.A. § 5103A(d)(2)(A) 
(West 2002).  

The service treatment records provide competent medical 
evidence.  They show that the condition the Veteran referred 
to as a lower spine condition was a pilonidal cyst, that it 
was appropriately treated with sitz baths, and that there was 
no residual by the time of the examination for separation 
from service in July 1952.  Since then there has been no 
competent medical evidence of a "lower spine condition."  
The service treatment records and the passage of many years 
without competent medical evidence of continuing symptoms 
form a preponderance of evidence that outweighs the Veteran's 
report of continuing symptomatology and sitz baths.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

A Pulmonary Disorder, Including Residuals of Asbestos 
Exposure

The Veteran contends that he has chronic obstructive lung 
disease as the result of exposure to asbestos, while serving 
as a boiler tender aboard ships.  

The service personnel records confirm that the Veteran was a 
boiler tender aboard several vessels.  This would have 
exposed him to the asbestos used for the pipes in boiler 
rooms at that time.  His work around the pipes is confirmed 
by his hand laceration, which occurred while cutting a pipe.  

The service treatment records do not document any lung 
disorder in service.  His lungs and chest were reported to be 
normal on separation examination.  The chest X-ray was 
overexposed.  The normal findings on separation examination 
are not dispositive because the latent period for development 
of disease due to exposure to asbestos ranges from 10 to 45 
or more years between first exposure and development of 
disease.  

The evidence contains clinical notes from a private physician 
and pulmonary specialist, D. J. S., M.D, beginning in 
February 2002.  Impressions included COPD (chronic 
obstructive pulmonary disease).  That impression was restated 
in June 2002.  

VA clinical notes reflect a primary care examination in 
September 2002.  It was noted that the Veteran was using 
respiratory medication.  He denied symptoms including 
shortness of breath.  His past medical history included COPD, 
status post pulmonary function tests showing severe 
obstruction.  His chest was symmetrical and clear to 
auscultation.  There were no rales, rhonchi, or wheezes.  
There were harsh breath sounds diffusely.  The impression was 
COPD, status post pulmonary function tests showing severe 
obstruction.  

In October 2002, Dr. D. J. S. noted that the Veteran had 
shortness of breath.  The impression was COPD, stable, and 
asbestos exposure.  The impression of COPD and asbestos 
exposure was repeated in February 2003.  

Private medical records reflect examination and treatment for 
gastrointestinal complaints in 2003.  During the course of 
these studies, the Veteran had a computerized tomography (CT) 
scan of the abdomen, in March 2003.  These revealed the lungs 
to have some small pericardial effusion  and a 2 by 1 
centimeter focus of right anterior middle lobe 
pleural/parenchymal scarring was suspected.  In April 2003, 
private physician, D. V. G., M.D., noted the CT findings of a 
pleural/parenchymal lesion and the recommendation for follow-
up.  

In a note dated in June 2003, Dr. D. J. S. noted that the CT 
scan results were discussed with the Veteran at length.  The 
changes were most likely scarring.  The doctor did not 
believe the Veteran had significant dysfunction secondary to 
asbestos.  The impression was COPD.  The doctor's notes 
continued to follow the Veteran through July 2006 with 
impressions of COPD.  There were no further impression of 
asbestos exposure.  

In June 2003, a private cardiologist, J. N., M.D., noted the 
Veteran's complaints of chest pain included shortness of 
breath on exertion.  The lungs were clinically clear but the 
doctor entered an impression of COPD.  In July 2003, the 
doctor reported that the Veteran had some exertional dyspnea 
and, otherwise, had no chest tightness or shortness of 
breath.  The lungs were clinically clear and the impression 
was COPD.  

The Veteran had a follow-up CT scan in July 2003.  The 
impression was that the zone of scarring and bullous change 
in the right middle lobe anteriorly seen on the abdominal CT 
study of March 2003 was stable and probably reflected the 
sequela of post inflammatory process.  

An X-ray study of the chest, in March 2004, was done for the 
clinical history of COPD.  The lungs were hyperaerated.  No 
infiltrates, vascular congestion, or pleural effusion was 
defined.  The impression was hyperaeration of the lungs.  

In January 2005, Dr. J. N. reported that the Veteran was 
doing well and had no episodes of shortness of breath.  He 
was using medications including an inhaler.  The lungs were 
clinically clear.  The impression included COPD.  

A private imaging study was done in August 2005 for the 
clinical diagnoses of coronary artery disease and COPD.  
There was hyperaeration.  No consolidating infiltrate, 
vascular congestion, or pneumothorax were seen.  There was 
flattening of the diaphragmatic domes.  The findings were 
considered to be compatible with obstructive lung disease.  

The Veteran was afforded a VA respiratory examination in June 
2007.  Medical records were reviewed.  The Veteran had a 
remote history of smoking.  While in service, he was a boiler 
technician.  Symptoms included a productive cough and dyspnea 
on exertion.  There was no sputum, hemoptysis or anorexia.  
There was no asthma and the Veteran did not use oxygen.  
Physical examination disclosed decreased breath sounds, 
bilaterally, diffusely.  There were inspiratory ronchi on the 
right base.  There was no cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension or restrictive lung 
disease, and his weight was stable.  The diagnosis was mild 
to moderate COPD based on examination.  The inspiratory 
ronchi appreciated on the right base were thought to be 
suggestive of an intraparenchymal process.  In an addendum, 
the examiner noted that spirometry revealed a severe 
obstructive ventilatory impairment with decreased DLCO 
(diffusion capacity of carbon monoxide) consistent with 
emphysema.  He expressed the opinion that it was secondary to 
smoking primarily but was also as likely as not affected by 
asbestos exposure.  

Conclusion

A clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs include dyspnea on exertion, 
end-respiratory rales over the lower lobes, compensatory 
emphysema, clubbing of the fingers at late stages, and 
pulmonary function impairment and cor pulmonale that can be 
demonstrated by instrumental methods.  See VA Manual M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C.  

In this case, the Veteran has a credible history of exposure 
to asbestos while serving as a boiler tender during his 
active duty.  There was radiographic evidence of parenchymal 
lung disease on the private X-rays in March 2003.  Dyspnea 
(or shortness of breath) on exertion was reported by both 
private and VA examiners.  On the recent VA examination, 
abnormal sounds were heard in the lower lobes.  There is 
emphysema.  Clubbing of the fingers has not been documented, 
but that is a late stage finding.  There is pulmonary 
function impairment demonstrated by instruments and, in the 
opinion of a VA examiner, as likely as not due to asbestos 
exposure.  

We cannot say with any medical certainty how much is due to 
the asbestos exposure in service, but it appears that there 
is some impairment due to asbestos exposure in service.  One 
of the Veteran's private physicians, Dr. D. J. S. did not 
believe the Veteran had significant dysfunction secondary to 
asbestos; however, that is not saying that there was no 
resultant injury.  After considering the evidence for and 
against the claim, and giving the Veteran the benefit of the 
doubt, the Board finds that the Veteran has emphysema that 
is, at least in part, due to exposure to asbestos in service.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008). 
Therefore service connection for emphysema, secondary to 
asbestos exposure is granted.   


ORDER

Service connection for traumatic arthritis of the right hand 
is denied.  

Service connection for a lumbar spine disability is denied.  

Service connection for emphysema as a residual of asbestos 
exposure is granted.  


REMAND

The Veteran reports that his left foot was run over by an 
automobile during service and he believes this resulted in 
the current arthritic changes in the foot.  His feet were 
normal on separation examination in July 1952, but that is 
not dispositive because the service treatment records 
document that he was subsequently hospitalized, in July and 
August 1952, for laceration wounds of the left foot.  

In a report dated in August 2006, the private orthopedic 
surgeon, Dr. S. H. C., reported that X-ray studies disclosed 
posttraumtic arthritis of the left foot with some osteophytic 
changes dorsally, medially, and laterally.  The doctor could 
not tell whether this occurred as a result of the Veteran's 
accident.  He thought it was feasible that if he had an 
injury to that joint, he developed arthritis as a result of 
that injury, if that is where the area of the injury was.  

VCAA expanded the situations in which VA is required to 
obtain medical examinations and opinions.  They will be 
considered necessary if there is competent evidence of a 
current disability (as provide here by Dr. S. H. C.) and 
information (including statements of the claimant) that 
indicates the disability or symptoms may be associated with 
service.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  Thus, the 
claim will be remanded for a more definitive examination and 
medical opinion as to the etiology of the current foot 
disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
a VA examination of his left foot.  The 
claims folder should be reviewed in 
conjunction with the examination.  
Imaging studies of the left foot and 
any other studies required to respond 
to the following questions should be 
done.  The examiner should express an 
opinion on the following:  

a.  What is the correct current 
diagnosis for the Veteran's left foot?  

b.  Is it at least as likely as not 
that the current foot disorder is the 
result of the left foot injury 
documented in service?  A complete 
explanation is requested.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the agency of original 
jurisdiction should readjudicate this 
claim in light of any evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


